 



RECEIVABLES PURCHASE AGREEMENT



among

TYSON FOODS, INC.

THE SELLERS NAMED HEREIN,

as Sellers

and

TYSON RECEIVABLES CORPORATION,

as Purchaser

Dated as of October 17, 2001



 

236

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

         

Page

     

ARTICLE I

DEFINITIONS

     

Section 1.01.

Definitions

1

Section 1.02.

Other Terms

1

Section 1.03.

Computation of Time Periods

1

     

ARTICLE II

PURCHASE, CONVEYANCE AND SERVICING OF RECEIVABLES

     

Section 2.01.

Sales

2

Section 2.02.

Servicing of Receivables

3

     

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

     

Section 3.01

Purchase Price

4

Section 3.02

Payment of Purchase Price

4

Section 3.03

Reports

5

Section 3.04

Transfer of Records

6

Section 3.05

Payments and Computations

6

     

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     

Section 4.01

Sellers' Representations and Warranties

6

Section 4.02

Reaffirmation of Representations and Warranties by the Sellers; Notice of Breach

7

     

ARTICLE V

COVENANTS OF THE SELLERS

     

Section 5.01.

Covenants of the Sellers

10

     

ARTICLE VI

REPURCHASE OBLIGATION

     

Section 6.01.

Mandatory Repurchase

15

Section 6.02.

Dilutions, Etc

16

     

 238

 

--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

     

Section 7.01.

Conditions Precedent

16

Section 7.02.

Conditions Precedent to the Addition of a Seller

17

     

ARTICLE VIII

TERM AND TERMINATION

     

Section 8.01.

Term

19

Section 8.02.

Effect of Termination

20

Section 8.03.

Termination of Sellers and Seller Divisions

20

     

ARTICLE IX

MISCELLANEOUS PROVISIONS

     

Section 9.01.

Amendments, Etc

20

Section 9.02.

Governing Law; Submission to Jurisdiction

21

Section 9.03.

Notices

21

Section 9.04.

Severability of Provisions

22

Section 9.05.

Assignment

22

Section 9.06.

Further Assurances

22

Section 9.07.

No Waiver; Cumulative Remedies

23

Section 9.08.

Counterparts

23

Section 9.09.

Binding Effect; Third-Party Beneficiaries

23

Section 9.10.

Merger and Integration

23

Section 9.11.

Headings

23

Section 9.12.

Exhibits

23

Section 9.13.

Addition of Sellers

23

Section 9.14.

Confidentiality

24

Section 9.15.

No Bankruptcy Petition Against the Purchaser

24

Section 9.16.

Waiver of Jury Trial

24

     

Exhibit A

Form of Subordinated Note

 

Exhibit B

Form of Additional Seller Supplement

 

Schedule I

Information Concerning the Sellers

 

239

--------------------------------------------------------------------------------

 

RECEIVABLES PURCHASE AGREEMENT, dated as of October 17, 2001 (as amended,
supplemented or otherwise modified and in effect from time to time, this
"Agreement"), among TYSON FOODS, INC., a Delaware corporation ("Tyson"), and the
subsidiaries of Tyson identified as Sellers on Schedule I, all as sellers,
(each, individually, a "Seller" and collectively, the "Sellers"), and TYSON
RECEIVABLES CORPORATION, a Delaware corporation, as purchaser (in such capacity,
the "Purchaser").

W I T N E S S E T H :

WHEREAS, the Purchaser desires to purchase from time to time certain accounts
receivable existing on the Closing Date and thereafter until the Purchase
Termination Date;

WHEREAS, the Sellers desire to sell and assign from time to time such certain
accounts receivable to the Purchaser upon the terms and conditions hereinafter
set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the Purchaser
and the Sellers as follows:

ARTICLE I

DEFINITIONS



                Section 1.01  Definitions. All capitalized terms used herein
shall have the meanings specified herein or, if not so specified, the meaning
specified in, or incorporated by reference into, Schedule A to the Receivables
Transfer Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified and in effect from time to time, the "Receivables Transfer
Agreement"), by and among Tyson Receivables Corporation, as Transferor
thereunder, Tyson Foods, Inc., individually, as Collection Agent and as
Guarantor thereunder, the several CP Conduit Purchasers, Committed Purchasers
and Funding Agents named therein and The Chase Manhattan Bank, as Administrative
Agent thereunder.

                Section 1.02  Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles. All terms used in Article 9 of the Relevant UCC, and not
specifically defined herein, are used herein as defined in such Article 9.

                Section 1.03  Computation of Time Periods. Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to but excluding," and the
word "within" means "from and excluding a specified date and to and including a
later specified date."

240

--------------------------------------------------------------------------------

 

ARTICLE II

Purchase, Conveyance and Servicing of Receivables

                Section 2.01  Sales. (a) Upon the terms and subject to the
conditions set forth herein, and without recourse (except such limited recourse
as is specifically provided for in Sections 5.01(q), 6.01 and 6.02), each of the
Sellers hereby sells, assigns, transfers and conveys to the Purchaser, and the
Purchaser hereby purchases from each of the Sellers, all of such Seller's right,
title and interest, whether now owned or hereafter acquired and wherever
located, in, to and under the Receivables outstanding on the Closing Date and
thereafter owned by each of the Sellers, through any Purchase Termination Date,
together with all Related Security and Collections with respect thereto (to the
extent that such right, title and interest was not already purchased by the
Purchaser) and all Proceeds of the foregoing. Such interest in the Receivables,
expressed as a dollar amount, shall be equal to the aggregate unpaid balance of
the Receivables from time to time. Any sale, assignment, transfer and conveyance
hereunder does not constitute an assumption by the Purchaser of any obligations
of the Sellers or any other Person to Obligors or to any other Person in
connection with the Receivables or under any Related Security or any other
agreement or instrument relating to the Receivables.

(b)        In connection with such sale, each Seller agrees to execute and
deliver for filing on or prior to the Closing Date, at its own expense, a
financing statement or statements (Form UCC-1) with respect to the Receivables
and the other property described in Section 2.01(a) sold by such Seller
hereunder meeting the requirements of applicable state law in such manner and in
such jurisdictions as are necessary to perfect and protect the interests of the
Purchaser created hereby in the Receivables under the Relevant UCC against all
creditors of, and purchasers from, such Seller, and to deliver either the
originals of such financing statements or a file-stamped copy of such financing
statements or other evidence of such filings to the Purchaser on or prior to the
Closing Date.

(c)        Each of the Sellers agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents and take all
actions as may be necessary or as the Purchaser may reasonably request in order
to perfect or protect the interest of the Purchaser in the Receivables purchased
hereunder or to enable the Purchaser to exercise or enforce any of its rights
hereunder. Without limiting the foregoing, each Seller will, in order to
accurately reflect this purchase and sale transaction, execute and file such
financing or continuation statements or amendments thereto or assignments
thereof (as permitted pursuant hereto) as may be requested by the Purchaser and
mark its master data processing records (or related subledger) and other
documents with a legend describing the purchase by the Purchaser of the
Receivables and the interest transferred by the Purchaser to the Administrative
Agent pursuant to the Receivables Transfer Agreement and stating "Substantially
all accounts receivable have been sold to Tyson Receivables Corporation and then
transferred to The Chase Manhattan Bank, as Administrative Agent, for various
lenders. Details are available from Treasurer, Tyson Foods, Inc., as Collection
Agent, at telephone 501-290-4194." The Sellers shall, upon request of the
Purchaser, obtain such additional search reports as the Purchaser shall request.
To the fullest extent permitted by applicable law, the Purchaser shall be
permitted to sign and file continuation statements and amendments thereto and
assignments thereof without the Sellers' signatures. Carbon, photostatic or
other reproduction of this Agreement or any financing statement shall be
sufficient as a financing statement.

241

--------------------------------------------------------------------------------

 

(d)        It is the express intent of the Sellers (including Tyson) and the
Purchaser that the conveyance of the Receivables by the Sellers to the Purchaser
pursuant to this Agreement be construed as a sale of such Receivables by the
Sellers to the Purchaser. Further, it is not the intention of the Sellers and
the Purchaser that such conveyance be deemed a grant of a security interest in
the Receivables by the Sellers to the Purchaser to secure a debt or other
obligation of the Sellers. Except under the limited circumstances described in
Sections 5.01(q), 6.01 and 6.02 hereof, the Sellers shall have no right or
obligation hereunder to repurchase or otherwise reacquire any such Receivables.
Except as otherwise provided in Sections 5.01(q), 6.01 and 6.02 hereof, each
sale of Receivables by the Sellers hereunder is made without recourse of any
kind. However, in the event that, notwithstanding the intent of the parties, the
Receivables are construed to constitute property of the Sellers, then (i) this
Agreement shall be deemed to be, and hereby is declared to be, a security
agreement within the meaning of the Relevant UCC; and (ii) the conveyances by
each of the Sellers provided for in this Agreement shall be deemed to be, and
each of the Sellers hereby grants to the Purchaser, a security interest in, to
and under all of such Seller's right, title and interest in, to and under the
Receivables outstanding on the Closing Date and thereafter owned by such Seller,
together with all Related Security and Collections with respect thereto and all
Proceeds of the foregoing, whether now owned or hereafter acquired and wherever
located, to secure the rights of the Purchaser set forth in this Agreement or as
may be determined in connection therewith by applicable law. The Sellers and the
Purchaser shall, to the extent consistent with this Agreement, take such actions
as may be necessary to ensure that, if this Agreement were deemed to create a
security interest in the Receivables, such security interest would constitute a
perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement.



                Section 2.02  Servicing of Receivables. The servicing,
administering and collection of the Receivables shall be conducted by certain of
the Sellers (individually, an "Agent Seller" and collectively, the "Agent
Sellers"), as agents of the Collection Agent, in accordance with the terms and
conditions of the Receivables Transfer Agreement. Each Agent Seller hereby
agrees to perform, take or cause to be taken all such action as may be necessary
or advisable to collect each Receivable from time to time, all in accordance
with the terms and conditions of the Receivables Transfer Agreement, the Credit
and Collection Policy and applicable laws, rules and regulations and with the
care and diligence which each of the Agent Sellers employs in servicing similar
receivables for its own account. The Collection Agent hereby appoints each Agent
Seller as its agent to enforce the Purchaser's rights and interests in, to and
under the Receivables, the Related Security and the Collections with respect
thereto. To the extent permitted by applicable law, each Seller hereby grants to
any Collection Agent appointed under the Receivables Transfer Agreement and at
any time following the designation of a Collection Agent other than Tyson, any
Seller or the Purchaser, to the Administrative Agent an irrevocable power of
attorney to take in the Seller's name and on behalf of the Seller any and all
steps necessary or desirable, in the reasonable determination of the Collection
Agent or the Administrative Agent, to collect all amounts due under any and all
Receivables, including, without limitation, endorsing the Seller's name on
checks and other instruments representing Collections and enforcing such
Receivables and the related Contracts. The Collection Agent and each of the
Sellers shall hold in trust for the Purchaser, in accordance with its interests,
all Records which evidence or relate to the Receivables or Related Security,
Collections and Proceeds with respect thereto. Notwithstanding anything to the
contrary contained herein, from and after the occurrence of a Termination Event
or a Collection Agent Default, the Administrative Agent, upon written notice to
the Collection Agent on behalf of the CP Conduit Purchasers and the Committed
Purchasers, shall have the absolute and unlimited right to terminate the Agent
Sellers' servicing activities described in this Section 2.02.

242

--------------------------------------------------------------------------------

 

ARTICLE III

Consideration and Payment; Reporting

                Section 3.01  Purchase Price

. The purchase price for the Receivables and Related Property conveyed to the
Purchaser by the Sellers under this Agreement (other than Receivables and
Related Property contributed to the Purchaser pursuant to the penultimate
sentence of Section 3.02(a))on any Business Day shall be a dollar amount equal
to the product of (i) the aggregate Outstanding Balance of the Receivables sold
on such Business Day and (ii) the then applicable Discount Percentage (the
"Purchase Price").



                Section 3.02  Payment of Purchase Price. (a) The Purchase Price
for each Receivable sold hereunder on any Business Day shall be paid or provided
for on the Business Day on which such sale occurred (i) by payment in
immediately available funds to the extent the Purchaser has such funds available
and (ii) to the extent such funds are not available, by increasing the amount
due under the Subordinated Note by notation thereon; provided, however, that the
aggregate outstanding principal amount of the Subordinated Note on any Business
Day (after giving effect to all repayments thereof on or before such Business
Day) shall not exceed the lesser of (x) 30% of the Outstanding Balance of the
Receivables purchased hereunder existing on such Business Day and (y) an amount
that would cause the Purchaser's net worth (as defined in accordance with GAAP)
to be less than $140,000,000. To the extent that the Purchaser does not have
sufficient cash or availability under the Subordinated Note to pay the total
Purchase Price for Receivables sold on any Business Day in full, Tyson may make
or cause to be made a capital contribution of cash and/or Receivables and
Related Security to the Purchaser. No sales of Receivables shall be made
hereunder on and after the Purchase Termination Date.

                (b)        All increases to the amount due under the
Subordinated Note pursuant to Section 3.02(a)(ii) (each, an "Advance") shall be
evidenced by a single subordinated note, duly executed on behalf of Purchaser,
in substantially the form of Exhibit A annexed hereto, delivered on the Closing
Date and payable to Tyson, as agent for the Sellers (as amended, supplemented or
otherwise modified and in effect from time to time, the "Subordinated Note").
The Collection Agent is hereby authorized by Purchaser to endorse on the
schedule attached to the Subordinated Note (or a continuation of such schedule
attached thereto and made a part thereof) an appropriate notation evidencing the
date and amount of each Advance, as well as the date and amount of each payment
with respect thereto; provided, however, that the failure of any Person to make
such a notation shall not affect any obligations of Purchaser thereunder. Any
such notation shall be conclusive and binding as to the date and amount of such
Advance, or payment of principal or interest thereon, absent manifest error.

243

--------------------------------------------------------------------------------

 

                (c)        The terms and conditions of the Subordinated Note and
all Advances thereunder shall be as follows:

(i)

        
Allocation of Advances
. Advances shall be allocated among the Sellers pro rata according to the
Purchase Price due to each Seller on the date such Advances are made.



(ii)

       
Repayment of Advances
. All amounts paid by the Purchaser with respect to the Advances shall be
allocated first to the repayment of accrued interest until all such interest is
paid, and then to the outstanding principal amount of the Advances. Tyson shall
apply and distribute all payments of principal pro rata among the Sellers
according to the outstanding Advances of each Seller. Subject to the provisions
of this Agreement, the Purchaser may borrow, repay and reborrow Advances on and
after the date hereof and prior to the termination of this Agreement, subject to
the terms, provisions and limitations set forth herein.



(iii)

        
Interest
. The Subordinated Note shall bear interest from its date on the outstanding
principal balance thereof at an initial rate per annum equal to 8.50%, adjusted
on each Interest Payment Date (as defined therein) to an amount equal to the
Prime Rate (as defined therein) plus 2.00%. Interest on each Advance shall be
computed based on the number of days elapsed in a year of 360 days.



(iv)

        
Sole and Exclusive Remedy; Subordination
. The Purchaser shall be obligated to repay Advances to Tyson, as agent for the
Sellers, only to the extent of funds available to the Purchaser from Collections
on the Receivables and, to the extent that such payments are insufficient to pay
all amounts owing to the Sellers under the Subordinated Note, the Sellers shall
not have any claim against the Purchaser for such amounts and no further or
additional recourse shall be available against Purchaser. The Subordinated Note
shall be fully subordinated to any rights of the Administrative Agent, on behalf
of the CP Conduit Purchasers and the Committed Purchasers pursuant to the
Receivables Transfer Agreement and the Asset Purchase Agreement, and shall not
evidence any rights in the Receivables or Related Property.



(v)

        
Offsets, etc
. The Purchaser may offset any amount due and owing by the Sellers to the
Purchaser against any amount due and owing by the Purchaser to Tyson, as agent
for the Sellers, under the terms of the Subordinated Note.



                Section 3.03  Reports. Each Seller will furnish to the
Collection Agent all information with respect to the Receivables sold by such
Seller under this Agreement required by the Collection Agent in order to
complete the Weekly Reports and monthly Settlement Statements delivered by the
Collection Agent pursuant to the Receivables Transfer Agreement. Each delivery
of a Weekly Report and Settlement Statement by the Collection Agent shall be
deemed to be a representation and warranty by each Seller that all information
set forth in those reports with respect to the Receivables sold by such Seller
under this Agreement and Collections thereof is true and correct.

244

--------------------------------------------------------------------------------

 

                Section 3.04  Transfer of Records. (a) In connection with the
Purchase of Receivables hereunder, each of the Sellers hereby sells, transfers,
and conveys to the Purchaser all of its right and title to and interest in the
Records relating to all of its Receivables sold hereunder, without the need for
any further documentation in connection with any Purchase. In connection with
such transfer, each of the Sellers hereby grants to the Purchaser, the
Collection Agent and the Administrative Agent an irrevocable, non-exclusive
license to use without royalty or payment of any kind, all software used by such
Seller to account for its Receivables, to the extent necessary to administer its
Receivables, whether such software is owned by Tyson or is owned by others and
used by Tyson under license agreements with respect thereto, but only to the
extent permitted by such license; provided that should the consent of any
licensor to such grant of license described herein be required, each Seller
agrees that upon the earlier of the Termination Date or the replacement of Tyson
as the Collection Agent, and upon the request of the Purchasers, the Collection
Agent or the Administrative Agent, such Seller will use reasonable efforts to
obtain the consent of such third-party licensor. The irrevocable license hereby
granted shall terminate on the date when the Net Investment has been reduced to
zero, all other Aggregate Unpaids have been paid in full and the Commitments
have been terminated. Each of the Purchaser, the Collection Agent and the
Administrative Agent agree that such license shall be subject to such reasonable
restrictions as the Sellers shall request for the purpose of protecting
intellectual property rights of the owners of such software.

                (b)        Each Seller shall take such action as requested by
the Purchaser, from time to time hereafter, that may be necessary or appropriate
to ensure that the Purchaser and its assignees have an enforceable right to use
all Records and all software used to account for the Receivables and/or recreate
such records.

                (c)        The use of Records by the Purchaser is subject to
Section 9.14 of this Agreement.

                Section 3.05  Payments and Computations. All amounts due to be
paid or deposited by the Purchaser hereunder shall be paid or deposited in
accordance with the terms hereof on the day when due in immediately available
funds to the account designated from time to time by the Sellers or as otherwise
directed by the Sellers. In the event that any payment owed by any Person
hereunder becomes due on a day that is not a Business Day, then such payment
shall be made on the next succeeding Business Day. Except as otherwise provided
in the Transaction Documents, any amount due hereunder that is not paid when due
hereunder shall bear interest at the Base Rate as in effect from time to time
until paid in full; provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable law. All computations of
interest payable hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first, but excluding the last) elapsed.

 

ARTICLE IV

Representations and Warranties

               Section 4.01  Sellers' Representations and Warranties. Each of
the Sellers represents and warrants to the Purchaser as of the Closing Date and
on each Business Day on which Receivables are sold hereunder:

245

--------------------------------------------------------------------------------

 

                (a)        Corporate Existence and Power. The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation and has all requisite corporate power and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is now
conducted except where the failure to have such licenses, authorizations,
consents and approvals would not have a Material Adverse Effect. The Seller is
duly qualified to do business in, and is in good standing in, every other
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.

                (b)        Corporate and Governmental Authorization;
Contravention. The execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party are within the Seller's corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any Official Body or official
thereof (except for the filing of UCC financing statements as required by this
Agreement), and to the best of the Sellers' knowledge, do not contravene, or
constitute a default under, any provision of applicable law, rule or regulation
or of the Certificate of Incorporation or the By-Laws or other organizational
documents of the Seller or of any agreement, judgment, injunction, order, writ,
decree or other instrument binding upon the Seller or result in the creation or
imposition of any Adverse Claim on the assets of the Seller (except those
created by this Agreement, the Receivables Transfer Agreement and the Asset
Purchase Agreement).

                (c)        Valid Sale; Binding Effect. Each purchase of
Receivables and Related Security by the Purchaser hereunder shall constitute a
valid sale and assignment by the Seller to the Purchaser, enforceable against
creditors of, and purchasers from, the Seller. Each of the Transaction Documents
to which the Seller is a party will constitute the legal, valid and binding
obligation of the Seller, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting the rights of creditors and general
equitable principles (whether considered in a proceeding in equity or at law).

                (d)        Quality of Title. Immediately preceding the sale of
the Receivables and Related Security pursuant to this Agreement, the Seller was
the owner of all of the Receivables, free and clear of all liens, encumbrances,
security interests, preferences or other security arrangement. On or prior to
the date hereof, all financing statements and other documents required to be
recorded or filed in order to perfect and protect the interest of the Purchaser
in, to and under the Receivables against all creditors of and purchasers from
the Seller will have been duly executed and delivered to the Purchaser or its
representative for filing in each filing office necessary for such purpose and
all filing fees and taxes, if any, payable in connection with such filings shall
have been provided for in full.

                (e)        Accuracy of Information. All written information
heretofore furnished by the Seller to the Purchaser, the Collection Agent and
the Administrative Agent for purposes of or in connection with this Agreement,
any other Transaction Document, or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by the Seller to the
Purchaser, the Collection Agent, the Administrative Agent, the Funding Agents,
the CP Conduit Purchasers and the Committed Purchasers will be, true and
accurate in every material respect, on the date such information is stated or
certified.

246

--------------------------------------------------------------------------------

 

                (f)        Tax Status. The Seller has filed all material tax
returns (Federal, state and local) required to be filed and has paid or made
adequate provision for the payment of all material taxes, assessments and other
similar governmental charges other than taxes contested in good faith and for
which adequate reserves have been established in accordance with GAAP and taxes
which are not yet due and payable.

                (g)        Litigation. Except as set forth in Exhibit F to the
Receivables Purchase Agreement, there are no actions, suits or proceedings
pending, or to the knowledge of the Seller threatened, against or affecting the
Seller or any Affiliate of the Seller or their respective properties, in or
before any court, arbitrator or other Official Body, which could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

                (h)        Place of Business. The state and form of
organization, principal place of business and chief executive office of the
Seller are located at the address specified on Schedule I, and the offices where
the Seller keeps all its Records, are located at the address specified on
Schedule I, or such other locations notified to the Purchaser in accordance with
this Agreement in jurisdictions where all action required by the terms of this
Agreement has been taken and completed.

                (i)        Solvency. Tyson is, and Tyson and its Subsidiaries
are, on a consolidated basis, Solvent.

                (j)        Tradenames, Etc. As of the date hereof: (i) The
Seller has only the subsidiaries listed on Exhibit I to the Receivables Transfer
Agreement; and (ii) the Seller has, within the last four months, operated only
under the tradenames identified on Exhibit I to the Receivables Transfer
Agreement, and, within the last four months, has not changed its name, merged
with or into or consolidated with any other corporation or been the subject of
any proceeding under Title 11, United States Code (Bankruptcy), except as
disclosed in Exhibit I to the Receivables Transfer Agreement.

                (k)        Nature of Receivables. Each Receivable included in
the calculation of the Net Receivables Balance in fact satisfies at such time
the definition of "Eligible Receivable" and is an "eligible asset" as defined in
Rule 3a-7 under the Investment Company Act of 1940, as amended, and is not a
Defaulted Receivable.

                (l)        Credit and Collection Policy. Since the Closing Date,
there have been no material changes in the Credit and Collection Policy other
than as permitted hereunder.

                (m)        Collections and Servicing. Since July 31, 2001, there
has been no material adverse change in the ability of the Seller to service and
collect the Receivables.

                (n)        Binding Effect of Receivables and Contract. Each
Receivable and related Contract constitutes a legal, valid and binding
obligation of the Obligor, enforceable against the Obligor, subject to the
effect of bankruptcy, insolvency, reorganization or similar laws affecting
creditors' rights generally and general equitable principles (whether considered
in a proceeding at law or in equity).

247

--------------------------------------------------------------------------------

 

                (o)        Not an Investment Company. The Seller is not, nor is
it controlled by, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended, and it is exempt from all provisions of such
Act.

                (p)        ERISA. The Seller and its ERISA Affiliates are in
compliance in all material respects with ERISA, except for any noncompliance
which would not reasonably be expected to have a Material Adverse Effect, and no
lien exists in favor of the Pension Benefit Guaranty Corporation on any of the
Receivables.

                (q)        Lockbox Accounts. The names and addresses of all the
Lockbox Banks, together with the account numbers of the Lockbox Accounts at such
Lockbox Banks, are specified in Exhibit B to the Receivables Transfer Agreement.
All Obligors have been instructed to make payment to a Lockbox Account.

                (r)        Bulk Sales. No transaction contemplated by this
Agreement requires compliance with any bulk sales act or similar law.

                (s)        Reasonably Equivalent Value. The Purchase Price
constitutes reasonably equivalent value in consideration for the transfer by
each Seller to the Purchaser of Receivables from such Seller pursuant to this
Agreement and no such transfer has been made for or on account of an antecedent
debt owed by such Seller to the Purchaser, and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

                (t)        Regulations T, U and X. No proceeds of the sales of
Receivables under this Agreement will be used by the Seller to acquire any
security in any transaction which violates Regulation T, U or X of the Federal
Reserve Board.

                Section 4.02  Reaffirmation of Representations and Warranties by
the Sellers; Notice of Breach. On the Closing Date and on each Business Day on
which Receivables are sold hereunder, the Sellers, by accepting the proceeds of
such sale, shall be deemed to have certified that all representations and
warranties described in Section 4.01 are true and correct on and as of such day
as though made on and as of such day. The representations and warranties set
forth in Section 4.01 shall survive (i) the conveyance of the Receivables to the
Purchaser, (ii) the termination of the rights and obligations of the Purchaser
and the Sellers under this Agreement and (iii) the termination of the rights and
obligations of the Transferor, the Sellers and the Funding Agent under the
Receivables Transfer Agreement. Upon the coming to the knowledge of any
Responsible Officer of the Purchaser or any of the Sellers of a breach of any of
the foregoing representations and warranties, the party with knowledge of such
breach shall give prompt written notice to the other within three (3) Business
Days of such discovery.

248

--------------------------------------------------------------------------------

 

 

ARTICLE V

Covenants of the Sellers

                Section 5.01  Covenants of the Sellers. Each of the Sellers
hereby covenants and agrees with the Purchaser that, for so long as this
Agreement is in effect, and until all Receivables which have been sold to the
Purchaser pursuant hereto, shall have been paid in full or written-off as
uncollectible, and all amounts owed by the Sellers pursuant to this Agreement
have been paid in full, unless the Purchaser, the Administrative Agent and the
Required Committed Purchasers otherwise consent in writing:

                (a)        Conduct of Business. The Seller will, and will cause
each of its Subsidiaries to, carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly organized,
validly existing and in good standing in its jurisdiction of organization and
will maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except where the failure to be
so qualified or in good standing would not have a Material Adverse Effect.

                (b)        Compliance with Laws. The Seller will, and will cause
each of its Subsidiaries to, comply in all material respects with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, except to the extent that the failure to comply with
such laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards would not materially adversely affect the ability of the Seller to
perform its obligations under this Agreement.

                (c)        Furnishing of Information and Inspection of Records.
The Seller will furnish to the Purchaser from time to time such information with
respect to itself or the Receivables as the Purchaser may reasonably request,
including, without limitation, listings identifying the Obligor and the
Outstanding Balance for each Receivable. The Seller will at any time and from
time to time during regular business hours, upon reasonable notice (it being
agreed that one Business Day's notice shall be reasonable when a Termination
Event or Potential Termination Event has taken place and is continuing), and at
the Purchaser's expense, permit the Purchaser, its agents or representatives or
such other individuals as the Purchaser may reasonably request, (i) to examine
and make copies of and abstracts from all Records and (ii) to visit the offices
and properties of the Seller for the purpose of examining such Records, and to
discuss matters relating to Receivables or the Seller's performance hereunder
with any of the officers or employees of the Seller having knowledge of such
matters.

                (d)        Keeping of Records and Books of Account. The Seller
will maintain a system of accounting established and administered in accordance
with generally accepted accounting principles, consistently applied, and will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain, or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable). The Seller will give the Purchaser prompt notice of any
change in the administrative and operating procedures referred to in the
previous sentence to the extent such change could reasonably be expected to have
a Material Adverse Effect.

249

--------------------------------------------------------------------------------

 

                (e)        Performance and Compliance with Receivables and
Contracts. The Seller at its expense will timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables.

                (f)        Credit and Collection Policies. The Seller will
comply in all material respects with the Credit and Collection Policy in regard
to each Receivable and the related Contract.

                (g)        Collections. The Seller shall instruct all Obligors
to cause all Collections to be deposited directly to a Lockbox Account.

                (h)        Collections Received. The Seller shall hold in trust
for the Purchaser, and deposit immediately (and in any event within one Business
Day) after receipt thereof to a Lockbox Account all Collections received from
time to time by the Seller. The Seller shall prevent the deposit of any funds
other than Collections into any of the Lockbox Accounts and, to the extent that
any such funds are nevertheless deposited into any of such Lockbox Accounts,
promptly (and in any event within one Business Day) identify any such funds to
the Collection Agent for segregation and remittance to the owner thereof. If
such Seller or any of its agents or representatives of Affiliates shall at any
time receive any cash, checks or other instruments constituting Collections,
such recipient shall segregate such payments and hold such payments in trust for
the Purchaser and shall, promptly upon receipt (and in any event within one
Business Day following receipt), remit all such Collections, duly endorsed or
with duly executed instruments of transfer, to a Lockbox Account, or with the
consent of the Administrative Agent and the Required Committed Purchasers, to a
segregated account of the Transferor satisfactory to the Administrative Agent
and the Required Committed Purchasers.

                (i)        Sale Treatment. The Seller agrees to treat each
conveyance hereunder for all purposes (including, without limitation, for
financial accounting purposes) as a sale and, to the extent any such reporting
is required, shall report the transactions contemplated by this Agreement on all
relevant books, records, financial statements and other applicable documents as
a sale of the Receivables to the Purchaser. For U.S. Federal, State and local
income and franchise tax purposes, the transactions contemplated by the
Receivables Transfer Agreement will be treated as a loan to the Transferor,
secured by assets acquired by the Transferor pursuant to this Agreement.

                (j)        No Sales, Liens, Etc. Except as otherwise provided
herein, the Seller will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon
(except for the filing of any financing statement as required under this
Agreement) or with respect to, any Receivable, Related Security or Collections
or upon or with respect to any Lockbox Account to which any Collections of any
Receivable are sent, or, in each case, assign any right to receive income in
respect thereof.

                (k)        No Extension or Amendment of Receivables. The Seller
will not extend, amend or otherwise modify the terms of any Receivable, or
amend, modify or waive any term or condition of any Contract related thereto in
a manner which adversely affects the amount or collectibility of any Receivable,
except as provided in Section 2.02 or in the Receivables Transfer Agreement,
without the prior written consent of the Purchaser.

250

--------------------------------------------------------------------------------

 

                (l)        No Change in Character of Business or Credit and
Collection Policy. Except as provided in the Receivables Transfer Agreement, the
Seller will not make any change in the character of its business or in the
Credit and Collection Policy, which change might impair the Seller's ability to
collect the Receivables, considered as a whole, in any respect, or otherwise
adversely affect the interests or remedies of the CP Conduit Purchasers or the
Committed Purchasers.

                (m)        No Mergers, Etc. The Sellers will not (i) consolidate
or merge with or into any other Person, or (ii) sell, lease or transfer all or
substantially all of its assets to any other Person; provided, that the Seller
may merge with another Person if the Seller is the surviving entity and such
merger or consolidation does not cause a Termination Event or Potential
Termination Event under Section 7.01(h) of the Receivables Transfer Agreement.

                (n)        Change in Payment Instructions to Obligors; Deposits
to Lockbox Accounts. The Sellers will not add or terminate, or make any change
to, any Lockbox Account, except in accordance with the Receivables Transfer
Agreement. The Seller will not deposit or otherwise credit, or cause or permit
to be so deposited or credited, to any Lockbox Account, cash or cash proceeds
other than Collections of Receivables.

                (o)        Change of Name, Etc. The Seller shall not change its
name, jurisdiction of organization, form of organization, taxpayer
identification number or state organizational number unless at least ten (10)
days prior to the effective date of any such change the Seller delivers to the
Purchaser and the Administrative Agent (i) financing statements under the
Relevant UCC, executed by the Seller, necessary to reflect such change and to
continue the perfection of the Purchaser's interest in the Receivables and (ii)
new or revised Lockbox Account Agreements which reflect such change and enable
the Administrative Agent, on behalf of the CP Conduit Purchasers and the
Committed Purchasers, to exercise its rights under the Transaction Documents.

                (p)        Separate Existence. The Seller shall:

                (i)        Maintain its deposit account or accounts, separate
from those of the Purchaser and use its commercially reasonable efforts to
ensure that its funds will not be diverted to the Purchaser and that its funds
and assets will not be commingled with those of the Purchaser;

                (ii)        To the extent that it shares any officers or other
employees with the Purchaser, fairly allocate between it and the Purchaser the
salaries of and the expenses related to providing benefits to such officers and
other employees, and the Seller and the Purchaser shall bear their respective
fair share of the salary and benefit costs associated with all such common
officers and employees;

                (iii)        To the extent that it jointly contracts with the
Purchaser to do business with vendors or service providers or to share overhead
expenses, fairly allocate between it and the Purchaser the costs incurred in so
doing, and it and the Purchaser shall bear their fair shares of such costs; and
to the extent that it contracts or does business with vendors or service
providers where the goods and services provided are partially for the benefit of
the Purchaser, the costs incurred in so doing shall be fairly allocated between
it and the Purchaser in proportion to the benefit of the goods or services each
is provided, and the Seller and the Purchaser shall bear their fair shares of
such costs;

251

--------------------------------------------------------------------------------

 

                (iv)        Enter into all material transactions with the
Purchaser, whether currently existing or hereafter entered into, only on an
arm's length basis, it being understood and agreed that the transactions
contemplated in the Transaction Documents meet the requirements of this clause
(iv);

                (v)        Maintain office space separate from the office space
of the Purchaser (but which may be located at the same address as the
Purchaser). To the extent that it and the Purchaser have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses subject to a
written sublease agreement;

                (vi)        Conduct its affairs strictly in accordance with its
certificate of incorporation and observe all necessary, appropriate and
customary corporate formalities, including, but not limited to, holding all
regular and special stockholders' and directors' meetings appropriate to
authorize all corporate action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;

                (vii)        Not assume or guarantee any of the liabilities of
the Purchaser;

                (viii)        Take, or refrain from taking, as the case may be,
all other actions that are necessary to be taken or not to be taken in order (x)
to ensure that the assumptions and factual recitations set forth in the
Specified Bankruptcy Opinion Provisions remain true and correct with respect to
it (and, to the extent within its control, to ensure that the assumptions and
factual recitations set forth in the Specified Bankruptcy Opinion Provisions
remain true and correct with respect to the Purchaser) and (y) to comply with
those procedures described in such provisions that are applicable to it;

                (ix)        Maintain its books of account, financial reports and
corporate records separately from those of Tyson and each other Affiliate of the
Seller;

                (x)        Cause its accounting records and the published
financial statements to clearly show that, for accounting purposes, the
Receivables and Related Security have been sold to the Purchaser, except that
Tyson shall disclose (in a footnote or otherwise) in all of its financial
statements the existence and nature of the transaction contemplated hereby and
by the Receivables Transfer Agreement and the interest of the Transferor, the CP
Conduit Purchasers and the Committed Purchasers in the Receivables and Related
Security, Collections and Proceeds with respect thereto;

252

--------------------------------------------------------------------------------

 

                (xi)        Maintain its assets in a manner that facilitates
their identification and segregation from those of Tyson, the other Sellers, the
Purchaser and other Affiliates of Tyson;

                (xii)        Not, directly or indirectly, name the Purchaser or
enter into any agreement to name the Purchaser a direct or contingent
beneficiary or loss payee or any insurance policy covering the property of the
Seller; and

                (xiii)        Not be, nor hold itself out to be, responsible for
the debts of the Purchaser or the decisions or actions in respect of the daily
business and affairs of the Purchaser, and immediately correct any known
misrepresentation with respect to the foregoing.

                The Sellers, the Purchaser and their Affiliates will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

                (q)        Indemnification. The Seller agrees to indemnify,
defend and hold the Purchaser harmless from and against any and all damages,
losses, claims, liabilities, deficiencies, costs, disbursements and expenses,
including, without limitation, interest, penalties, amounts paid in settlement
and reasonable attorneys' fees to which the Purchaser may become subject insofar
as such damages, losses, claims, liabilities, deficiencies, costs, disbursements
and expenses arise out of or are based upon a breach by the Seller of its
representations, warranties and covenants contained herein, or any information
certified in any schedule or certificate delivered by any of the Sellers
hereunder or in connection with the Transaction Documents, being untrue in any
material respect at any time; provided that in no event shall this Section
5.01(q) be construed to include uncollectibility of any Receivable for
credit-related reasons pertaining to the related Obligor. The obligations of the
Seller under this Section 5.01(q) shall be considered to have been relied upon
by the Purchaser and the Administrative Agent, on behalf of the CP Conduit
Purchasers, the Funding Agents and the Committed Purchasers, and shall survive
the execution, delivery, performance and termination of this Agreement for a
period of three (3) years following the Purchase Termination Date, regardless of
any investigation made by the Purchaser or the Administrative Agent or on behalf
of either of them.

                It is expressly understood and agreed by the parties (i) that
the foregoing indemnification is not intended to, and shall not constitute a
guarantee of the collectibility or payment of the Receivables and (ii) that
nothing in this Section 5.01(q) shall constitute recourse (except as otherwise
specifically provided in this Agreement) for (a) uncollectible Receivables or
other obligations hereunder or related costs or expenses resulting from such
indemnified Person's gross negligence or wilful misconduct, (b) any franchise
taxes owed by such indemnified Person or (c) any other taxes imposed against
such indemnified Person on account of its ownership of the Receivables to the
extent such taxes are measured by or against the gross or net income or receipts
of such Person.

253

--------------------------------------------------------------------------------

 

                (r)        ERISA. (i) The Seller will not (A) engage or permit
any of its ERISA Affiliates to engage in any prohibited transaction (as defined
in Section 4975 of the Code and Section 406 of ERISA) for which an exemption is
not available or has not previously been obtained from the U.S. Department of
Labor; (B) permit to exist any accumulated funding deficiency (as defined in
Section 302(a) of ERISA and Section 412(a) of the Code) or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan; (C) fail to
make any payments to any Multiemployer Plan that the Seller or any ERISA
Affiliate of the Seller is required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (D) terminate any Benefit Plan
so as to result in any liability to the Pension Benefit Liability Corporation;
or (E) permit to exist any occurrence of any reportable event described in Title
IV of ERISA which represents a material risk of a liability to the Sellers, or
any ERISA Affiliate of the Seller under ERISA or the Code, if such prohibited
transactions, accumulated funding deficiencies, failure to make payments,
terminations and reportable events occurring within any fiscal year of the
Seller, in the aggregate, involve a payment of money or an incurrence of
liability by the Seller or any ERISA Affiliate of the Seller, in an amount which
would reasonably be expected to have a Material Adverse Effect and (ii) the
Seller shall promptly give the Purchaser written notice upon becoming aware that
the Seller is not in compliance with ERISA if such noncompliance would
reasonably be expected to have a Material Adverse Effect or that any ERISA lien
on any of the Receivables exists and, promptly after the receipt or filing
thereof, shall provide the Purchaser with copies of all reports and notices with
respect to any reportable event (as defined in Article IV of ERISA) which the
Seller or any ERISA Affiliate thereof files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U.S. Department
of Labor or which the Seller or any ERISA Affiliate thereof receives from the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor.

 

ARTICLE VI

Repurchase Obligation

Mandatory Repurchase



                Section 6.01 
Mandatory Repurchase
.

                (a)        Breach of Representation or Warranty. If any
Receivable which has been sold by any Seller hereunder and which has been
reported by such Seller as an Eligible Receivable to the Collection Agent in the
reports of such Seller delivered pursuant to Section 3.03 shall have failed to
meet the conditions set forth in the definition of Eligible Receivable on the
date of such report or if, on any day, any representation or warranty made
herein in respect of such Receivable shall no longer be true in any material
respect, such Seller shall be deemed to have received on the date of such report
or such day, as applicable, a Collection of such Receivable in full and shall on
such day pay to the Purchaser an amount equal to the aggregate Outstanding
Balance of such Receivable.

                (b)        Reconveyance Under Certain Circumstances. Each Seller
agrees that, in the event of a breach of any of the representations and
warranties set forth in Sections 4.01(d), (h), (j), (k), (l), (n), (o), and (p),
with respect to any Receivable which has been sold hereunder, such Seller agrees
to accept the reconveyance of such Receivable upon receipt by such Seller of
notice given in writing by the Purchaser and such Seller's failure to cure such
breach within fifteen (15) days (or, in the case of Section 4.01(d) or (k),
within one (1) Business Day) after receipt of such notice. In the event of a
reconveyance under this Section 6.01(b), the Seller shall pay to the Purchaser
in immediately available funds on such 15th day (or such Business Day, if
applicable) an amount equal to the Outstanding Balance of any such Receivable.

                Section 6.02 
Dilutions, Etc. Each Seller agrees that if on any Business Day the Outstanding
Balance of a Receivable, an interest in which has been sold by such Seller
hereunder, is either (x) reduced as a result of defective, rejected or returned
goods or other dilution factor, any billing adjustment or other adjustment, or
(y) reduced or canceled as a result of (i) a setoff or dispute in respect of any
claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or (ii) any action by any Federal or
state taxing authority or as a result of the payment by any Obligor of any
portion of a Receivable constituting a tax or governmental fee or charge to any
Person other than the Purchaser, then such Seller shall be deemed to have
received on such day a collection of such Receivable in the amount of such
reduction, cancellation or payment made by the Obligor and shall on such day pay
to the Purchaser an amount equal to such reduction or cancellation on the last
Business Day of the calendar month in which such reduction or cancellation
occurred.

 

ARTICLE VII

Conditions Precedent

                Section 7.01  Conditions Precedent. The obligations of the
Purchaser to purchase the Receivables on the Closing Date and on any Business
Day on which Receivables are sold hereunder shall be subject to the satisfaction
of the following conditions:

                (a)        All representations and warranties of the Sellers
contained in this Agreement shall be true and correct on the Closing Date and on
the applicable Business Day of sale, with the same effect as though such
representations and warranties had been made on such date;

                (b)        All information concerning the Receivables provided
to the Purchaser shall be true and correct in all material respects as of the
Closing Date, in the case of any Receivables sold on the Closing Date, or the
date such Receivables are created, in the case of any Receivables created after
the Closing Date and sold by the Sellers to the Purchaser on a subsequent
Business Day;

                (c)        Each of the Sellers shall have substantially
performed all other obligations required to be performed by the provisions of
this Agreement and the other Transaction Documents to which it is a party;

                (d)        The Sellers shall have either filed or caused to be
filed the financing statement(s) required to be filed pursuant to Section
2.01(b);

                (e)        On the Closing Date, all corporate and legal
proceedings, and all instruments in connection with the transactions
contemplated by this Agreement and the other Transaction Documents shall be
satisfactory in form and substance to the Purchaser, and the Purchaser shall
have received from the Sellers copies of all documents (including, without
limitation, records of corporate proceedings) relevant to the transactions
herein contemplated as the Purchaser may reasonably have requested;

                (f)        On the Closing Date, the Sellers shall deliver to the
Purchaser and the Administrative Agent a statement of the aggregate Outstanding
Balance of the Receivables in existence as of the close of business on the
second Business Day prior to the Closing Date; and

                (g)        the Purchase Termination Date shall not have
occurred.



                Section 7.02  Conditions Precedent to the Addition of a Seller.
The obligation of the Purchaser to purchase Receivables and Related Security
hereunder from a Subsidiary of Tyson requested to be an additional Seller
pursuant to Section 9.13 is subject to the conditions precedent that the
Purchaser shall have received the following items on or before the date
designated for the addition of such Seller (the "Seller Addition Date") and in
form and substance satisfactory to the Purchaser:

                (a)        Additional Seller Supplement. An Additional Seller
Supplement substantially in the form of Exhibit B attached hereto (with a copy
for the Administrative Agent and each Funding Agent) duly executed and delivered
by such Seller;

                (b)        Secretary's Certificate. A certificate of the
Secretary or an Assistant Secretary of such Seller, dated the related Seller
Addition Date, and certifying (i) that attached thereto is a true and complete
copy of the by-laws (or similar organizational documents) of such Seller, as in
effect on the Seller Addition Date and at all times since a date prior to the
date of the resolutions described in clause (ii) below, (ii) that attached
thereto is a true and complete copy of the resolutions, in form and substance
reasonably satisfactory to the Purchaser, of the Board of Directors (or other
governing body or Person) of such Seller or committees thereof authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated hereby and
thereby, and that such resolutions have not been amended, modified, revoked or
rescinded and are in full force and effect, (iii) that the articles of
incorporation (or similar organizational documents) of such Seller have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing (or its equivalent) furnished pursuant to subsection (e) below and
(iv) as to the incumbency and specimen signature of each officer executing the
Additional Seller Supplement and any other Transaction Documents or any other
document delivered in connection therewith on behalf of such Seller (on which
certificates the Purchaser may conclusively rely until such time as the
Purchaser shall receive from such Seller a revised certificate with respect to
such Seller meeting the requirements of this subsection (b));

                (c)        Officer's Certificate. A Certificate of a Responsible
Officer of Tyson, dated the related Seller Addition Date, and certifying such
Seller is in the same or a related line of business as the existing Sellers as
of the related Seller Addition Date;

                (d)        Corporate Documents. The organizational documents,
including all amendments thereto, of such Seller, certified as of a recent date
by the Secretary of State or other appropriate authority of the state of
incorporation, as the case may be;

                (e)        Good Standing Certificates. Certificates of
compliance, of status or of good standing, dated as of a recent date, from the
Secretary of State or other appropriate authority of such jurisdiction, with
respect to such Seller in each State where the ownership, lease or operation of
property or the conduct of business requires it to qualify as a foreign
corporation, except where the failure to so qualify would not have a Material
Adverse Effect;

                (f)        Consents, Licenses, Approvals, Etc. A certificate
dated the related Seller Addition Date of a Responsible Officer of such Seller
either (i) attaching copies of all consents (including, without limitation,
consents under loan agreements and indentures to which any Seller or its
Affiliates are parties), licenses and approvals required in connection with the
execution, delivery and performance by such Seller of the Additional Seller
Supplement and the validity and enforceability of the Additional Seller
Supplement against such Seller, and such consents, licenses and approvals shall
be in full force and effect or (ii) stating that no such consents, licenses and
approvals are so required;

                (g)        No Litigation. Confirmation that there is no pending
or, to its knowledge after due inquiry, threatened action or proceeding
affecting such Seller or any of its Subsidiaries before any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;

                (h)        Lockboxes. A Lockbox Account with respect to
Receivables to be sold by such Seller shall have been established in the name of
the Purchaser, each invoice issued to an Obligor on and after the related Seller
Addition Date shall indicate that payments in respect of its Receivable shall be
made by such Obligor to a Lockbox Account or by wire transfer or other
electronic payment to a Lockbox Account or the Collection Account and the
Collection Agent shall have delivered with respect to each Lockbox Account a
Lockbox Agreement signed by the Purchaser, the Administrative Agent and the
applicable Lockbox Bank;

                (i)        UCC Certificate; UCC Financing Statements. Executed
copies of such proper financing statements (or other similar instruments), filed
and recorded at such Seller's expense prior to the related Seller Addition Date,
naming such Seller as the seller and the Purchaser as the purchaser of the
Receivables and the Related Security, in proper form for filing in each
jurisdiction in which the Purchaser (or any of its assignees) deems it necessary
or desirable to perfect the Purchaser's ownership interest in all Receivables
and Related Security under the UCC or any comparable law of such jurisdiction;

                (j)        UCC Searches. Written search reports, listing all
effective financing statements (or other similar instruments) that name such
Seller as debtor or assignor and that are filed in the jurisdictions in which
filings were made pursuant to subsection (i) above and in any other
jurisdictions that the Purchaser (or any of its assignees) determines are
necessary or appropriate, together with copies of such financing statements
(none of which, except for those described in subsection (i) above, shall cover
any Receivables or Related Security), and tax and judgment lien searches showing
no liens that are not permitted by the Transaction Documents;

                (k)        List of Obligors. A microfiche, typed or printed list
or other tangible evidence reasonably acceptable to the Purchaser showing, as of
a date acceptable to the Purchaser prior to the related Seller Addition Date,
the Obligors whose Receivables are to be transferred to the Purchaser and the
balance of the Receivables with respect to each such Obligor as of such date;

                (l)        Back-up Servicing Arrangements. Evidence that such
Seller maintains disaster recovery systems or back-up computer or other
information management systems that, in the Purchaser's, the Administrative
Agent's and each Funding Agent's reasonable judgment, are sufficient to protect
such Seller's business against material interruption or loss or destruction of
its primary computer and information management systems;

                (m)        Systems. Evidence, reasonably satisfactory to the
Purchaser, the Administrative Agent and each Funding Agent, that such additional
Seller's systems, procedures and record keeping relating to the Receivables
remain in all material respects sufficient and satisfactory in order to permit
the purchase and administration of the Receivables in accordance with the terms
and intent of this Agreement;

                (n)        Opinions. The Purchaser shall have received (i) legal
opinions on behalf of such Seller as to general corporate matters (including an
opinion as to the perfection and priority of the Purchaser's interest in the
Receivables) and (ii) a certificate from a Responsible Officer of such Seller
stating that the Specified Bankruptcy Opinion Provisions are also true and
correct as to such Seller as of the Seller Addition Date, all in form and
substance reasonably satisfactory to the Administrative Agent and the Funding
Agents; and

                (o)        Other. Such other approvals or documents as the
Purchaser (or any of its assignees) may reasonably request from such additional
Seller, including, but not limited to, a pro-forma Weekly Report and Settlement
Statement incorporating the receivables data of such additional Seller.

 

ARTICLE VIII

Term and Termination

                Section 8.01  Term. This Agreement shall commence as of the
first day on which all of the conditions precedent as set out in Section 7.01
have been satisfied and shall continue in full force and effect until the
earlier of (i) the date designated by the Purchaser or the Sellers as the
Purchase Termination Date at any time following ten (10) days' written notice to
the other (with a copy thereof to the Administrative Agent), (ii) the date on
which the Administrative Agent, on behalf of the CP Conduit Purchasers, the
Funding Agents and the Committed Purchasers, declares a Termination Event
pursuant to the Receivables Transfer Agreement, (iii) upon the occurrence of an
Event of Bankruptcy with respect to either the Purchaser or any of the Sellers
or (iv) the date on which either the Purchaser or any of the Sellers becomes
unable for any reason to purchase or repurchase, respectively, any Receivable in
accordance with the provisions of this Agreement or defaults on its obligations
hereunder, which default continues unremedied for more than ten (10) days after
written notice to the defaulting party (any such date being a "Purchase
Termination Date"); provided, however, that the termination of this Agreement
pursuant to this Section 8.01 hereof shall not discharge any Person from any
obligations incurred prior to such termination or any obligations under Articles
V or VI with respect to Receivables arising prior to such termination,
including, without limitation, any obligations to make any payments with respect
to any Receivable sold prior to such termination.

                Section 8.02 
Effect of Termination. Following the termination of this Agreement pursuant to
Section 8.01, the Sellers shall not sell, and the Purchaser shall not purchase,
any Receivables. No termination, rejection or failure to assume the executory
obligations of this Agreement in any Event of Bankruptcy with respect to the
Sellers or the Purchaser shall be deemed to impair or affect the obligations
pertaining to any executed sale or executed obligations, including, without
limitation, pre-termination breaches of representations and warranties by the
Sellers or the Purchaser. Without limiting the foregoing, prior to termination,
the failure of the Sellers to deliver computer records of Receivables or any
reports regarding the Receivables shall not render such transfer or obligation
executory, nor shall the continued duties of the parties pursuant to this
Agreement render an executed sale executory.

                Section 8.03  Termination of Sellers and Seller Divisions. (a)
Tyson hereby covenants and agrees with the Purchaser that Tyson shall not permit
any Seller at any time to cease to be a wholly-owned Subsidiary of Tyson, except
as provided in the following paragraph (b).

                (b)        If Tyson wishes to permit any Seller to cease to be a
wholly-owned Subsidiary of Tyson or terminate the sales of Receivables hereunder
by any Seller or Seller Division, then Tyson shall submit a request (a "Seller
Termination Request") to such effect in writing to the Purchaser, which request
shall be accompanied by a certificate prepared by a Responsible Officer of the
Collection Agent indicating the Purchased Receivables Percentage applicable to
such Seller (or Seller Division) as of the date of submission of such request
(the "Seller Termination Request Date"). Subject to the terms and provisions
hereof and of the Receivables Transfer Agreement, the relevant Seller (or Seller
Division) shall be terminated as a Seller (or Seller Division) hereunder
immediately upon the consummation of the transaction in connection with which
such Seller ceases to be a wholly-owned Subsidiary of Tyson or in the case of a
Seller Division upon the satisfaction of any applicable conditions in the
Receivables Transfer Agreement. From and after the date any such Seller (or
Seller Division) is terminated as a Seller (or Seller Division) pursuant to this
subsection, the Seller (or Seller Division) shall cease selling, and the
Purchaser shall cease buying, Receivables and Related Security from such Seller
(or Seller Division) and a Purchase Termination Date shall be deemed to have
occurred, but only with respect to such Seller (or Seller Division).

                (c)        A terminated Seller (or Seller Division) shall have
no further obligation under any Transaction Document, other than pursuant to
Sections 5.01(q), 6.01 and 6.02 of this Agreement, with respect to Receivables
previously sold by it to the Purchaser.

 

ARTICLE IX

Miscellaneous Provisions

                Section 9.01  Amendments, Etc
. This Agreement and the rights and obligations of the parties hereunder may not
be amended, supplemented, waived or otherwise modified and no consent to any
such amendment, supplement, waiver or modification may be given except in an
instrument in writing signed by the Purchaser and the Sellers and consented to
in writing by the Administrative Agent (with the consent of the Required
Committed Purchasers). Any reconveyance executed in accordance with Section
5.01(q), 6.01 or 6.02 hereof shall not be considered an amendment or
modification to this Agreement.

                Section 9.02  Governing Law; Submission to Jurisdiction.

                (a)        This Agreement shall be governed by and construed in
accordance with the laws of the State of New York except to the extent that the
validity or perfection of the Purchaser's ownership of or security interest in
the Receivables, or remedies hereunder in respect thereof, are governed by the
laws of a jurisdiction other than the State of New York.

                (b)        The parties hereto hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to this agreement
or the transactions contemplated hereby. Each party hereto hereby irrevocably
waives, to the fullest extent it may effectively do so, any objection which it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Nothing in this Section 9.02
shall affect the right of the Purchaser to bring any other action or proceeding
against any of the Sellers or its property in the courts of other jurisdictions.

                Section 9.03 
Notices. (a) All demands, notices and communications hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, return receipt requested, or telecopied to:

(a) in the case of the Purchaser:

Tyson Receivables Corporation
c/o Tyson Foods, Inc.
2210 Oaklawn Drive
Springdale, AR 72762
Attention: Treasurer
Telephone: 501-290-4194
Telecopy: 501-290-4061



with a copy to:



Tyson Foods, Inc.
2210 Oaklawn Drive
Springdale, AR 72762
Attention: General Counsel
Telephone: 501-290-7023
Telecopy: 501-290-7967

 

(b) in the case of the Sellers to the address set forth on Schedule I, with a
copy to:



Tyson Foods, Inc.
2210 Oaklawn Drive
Springdale, AR 72762
Attention: General Counsel
Telephone: 501-290-7023
Telecopy: 501-290-7967



and



The Chase Manhattan Bank, as Administrative Agent
450 West 33 Street
15th Floor
New York, NY 10001
Attention: Lara Graff
Telephone: (212) 946-3748
Telecopy: (212) 946-8098



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party.



(b) Notices and communications by facsimile shall be effective upon receipt.



                Section 9.04 
Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall for any reason whatsoever be held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

                Section 9.05  Assignment. This Agreement may not be assigned by
the parties hereto, except that the Purchaser may assign its rights hereunder
pursuant to the Receivables Transfer Agreement to the Administrative Agent for
the benefit of the CP Conduit Purchasers, the Funding Agents and the Committed
Purchasers as security for the Purchaser's repayment obligations under the
Receivables Transfer Agreement and the Asset Purchase Agreement. The Purchaser
hereby notifies the Sellers, and the Sellers hereby acknowledge and agree, that
the Purchaser, pursuant to the Receivables Transfer Agreement, has assigned its
rights (but not its obligations) hereunder to the Administrative Agent for the
benefit of the CP Conduit Purchasers and the Committed Purchasers and that the
representations, warranties, covenants and agreements of the Sellers contained
in this Agreement and the rights, powers and remedies of the Purchaser under
this Agreement are intended to benefit the CP Conduit Purchasers and the
Committed Purchasers and will be directly enforceable by the Administrative
Agent on their behalf. All rights, powers and remedies of the Purchaser
hereunder may be exercised by the Administrative Agent to the extent of its
rights hereunder and under the other Transaction Documents.

                Section 9.06  Further Assurances. The Purchaser and the Sellers
agree to do and perform, from time to time, any and all acts and to execute any
and all further instruments required or reasonably requested by the other party
more fully to effect the purposes of this Agreement and the other Transaction
Documents, including, without limitation, the execution of any financing
statements or continuation statements or equivalent documents relating to the
Receivables for filing under the provisions of the Relevant UCC or other laws of
any applicable jurisdiction.

                Section 9.07  No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Purchaser, the Sellers
or the Administrative Agent, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privilege provided by law.

                Section 9.08  Counterparts. (a) This Agreement may be executed
in two or more counterparts thereof (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

                (b)        Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

                Section 9.09 
Binding Effect; Third-Party Beneficiaries. This Agreement and the other
Transaction Documents will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns. The CP Conduit Purchasers, the Funding Agents, Committed Purchasers and
the Administrative Agent are each intended by the parties hereto to be
third-party beneficiaries of this Agreement.

                Section 9.10  Merger and Integration. Except as specifically
stated otherwise herein, this Agreement and the other Transaction Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and all prior understandings, written or oral, are superseded by this
Agreement and the other Transaction Documents.

                Section 9.11  Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                Section 9.12  Exhibits. The schedules and exhibits referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

                Section 9.13  Addition of Sellers. Subject to the terms and
conditions hereof, from time to time one or more wholly-owned direct or indirect
Subsidiaries of Tyson may become additional Seller parties hereto. If any such
Subsidiary wishes to become an additional Seller, Tyson shall submit a request
to such effect in writing to the Purchaser, the Administrative Agent, the
Funding Agents and each Rating Agency. If Tyson, the Purchaser, the
Administrative Agent, each Funding Agent and each Rating Agency shall have
agreed to any such request (such consent not to be unreasonably withheld or
delayed from the date such request is received and such consent of each Funding
Agent being obtained by the Administrative Agent), such whollyowned Subsidiary
shall become an additional Seller party hereto on the related Seller Addition
Date upon satisfaction of the conditions set forth in Section 7.02.

        Section 9.14  Confidentiality. (a) Each of Tyson, the Sellers and the
Purchaser shall maintain, and shall cause each officer, employee and agent of
itself and its Affiliates to maintain, the confidentiality of this Agreement,
the other Transaction Documents and all other confidential proprietary
information with respect to the other parties and each of their respective
businesses obtained by them in connection with the structuring, negotiation and
execution of the transactions contemplated herein and in the other Transaction
Documents, except for information that has become publicly available or
information disclosed (i) to legal counsel, accountants and other professional
advisors to the parties and their Affiliates, (ii) as required by law,
regulation or legal process (including in connection with any registration
Statement or other filing made with the SEC); or (iii) in connection with any
legal or regulatory proceeding to which the parties or any of their Affiliates
is subject. Each of the parties hereby consents to the disclosure of any
nonpublic information with respect to it received by any CP Conduit Purchaser,
any Committed Purchaser, any Funding Agent or the Administrative Agent to (i)
any of the CP Conduit Purchasers, Committed Purchasers, Funding Agents or the
Administrative Agent, (ii) any nationally recognized rating agency providing a
rating or proposing to provide a rating to the CP Conduit Purchasers' Commercial
Paper, (iii) any placement agent which proposes to offer and sell the CP Conduit
Purchasers' Commercial Paper, (iv) any provider of the CP Conduit Purchasers'
program-wide liquidity or credit support facilities, (v) any potential Committed
Purchaser or (vi) any Participant or potential Participant; provided, however,
that no disclosure shall be made pursuant to clause (iv), (v) or (vi) unless the
potential recipient of such information shall have entered into a
confidentiality undertaking satisfactory to the Transferor and the
Administrative Agent.

                (b) Each of the parties hereto shall maintain, and shall cause
each officer, employee and agent of itself and its Affiliates to maintain, the
confidentiality of the Transaction Documents and all other confidential
proprietary information with respect to the CP Conduit Purchasers, the Committed
Purchasers, the Funding Agents and the Administrative Agent and each of their
respective businesses obtained by them in connection with the structuring,
negotiation and execution of the transactions contemplated herein and in the
other Transaction Documents, except for information that has become publicly
available or information disclosed (i) to legal counsel, accountants and other
professional advisors to the parties and their Affiliates, (ii) as required by
law, regulation or legal process (including in connection with any registration
Statement or other filing made with the SEC) or (iii) in connection with any
legal or regulatory proceeding to which the parties or any of their Affiliates
is subject.

                Section 9.15 
No Bankruptcy Petition Against the Purchaser. Each of Tyson, the Collection
Agent, each Seller and the Guarantor hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding Commercial Paper or other indebtedness of the CP Conduit Purchasers,
it will not institute against, or join any other Person in instituting against,
the Purchaser any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

                Section 9.16  Waiver of Jury Trial. Each of the parties hereto
hereby waives any right to have a jury participate in resolving any dispute,
whether sounding in contract, tort or otherwise among any of them arising out
of, connected with, relating to or incidental to the relationship between them
in connection with this Agreement or the other Transaction Documents.



                IN WITNESS WHEREOF, the Purchaser and the Sellers each have
caused this Receivables Purchase Agreement to be duly executed by their
respective officers as of the day and year first above written.



TYSON FOODS, INC.

 

By:                                                                       

Name:Steve Hankins

Title:Executive Vice President and

Chief Financial Officer

   

As Purchaser:

 

TYSON RECEIVABLES CORPORATION

 

By:                                                                       

Name:Steve Hankins

Title:Executive Vice President and

Chief Financial Officer







As Sellers:

 

TYSON FOODS, INC.

TYSON MEXICAN ORIGINAL, INC.

TYSON SALES AND DISTRIBUTION, INC.

WORLD RESOURCE, INC.

CONTINENTAL DELI FOODS, INC.

DFG FOODS, L.L.C.

DOSKOCIL FOOD SERVICE COMPANY, L.L.C.

IBP, INC.

IOWA HAM CANNING, INC.

JAC PAC FOODS LTD.

SPECIALTY BRANDS, INC.

SUPREME PROCESSED FOODS, INC.

THE BRUSS COMPANY

THE IBP FOODS CO.

ZEMCO INDUSTRIES, INC.

   

By:                                                                 

Name: Dennis Leatherby

Title: Treasurer

 



 

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



INTERNATIONAL TRADING COMPANY,

LTD., by Houston Processing II, Inc., its general

partner

   

By:                                                                              

Dennis Leatherby, Treasurer

Houston Processing II, Inc.

 

KPR HOLDINGS, L.P., by Jos. Copperfield &

Sons, Inc., its general partner

 

By:                                                                              

Dennis Leatherby, Treasurer

Jos. Copperfield & Sons, Inc.

 

TNT CRUST, LIMITED PARTNERSHIP, by

Doskocil Food Service Company, L.L.C., its

general partner

 

By:                                                                              

Dennis Leatherby, Treasurer

Doskocil Food Service Company, L.L.C.

 

WRIGHT BRAND FOODS, LTD., by KH General,

Inc., its general partner

 

By:                                                                              

Dennis Leatherby, Treasurer

KH General, Inc.



 

 

Acknowledged and agreed as
of the date first above written:



THE CHASE MANHATTAN BANK, as Administrative Agent
for the benefit of the several CP Conduit Purchasers, Funding Agents and the
Committed
Purchasers



 

By:                                                      
Name:    Lara Graff
Title:    Vice President

EXHIBIT A

FORM OF SUBORDINATED NOTE

_________, 2001

                FOR VALUE RECEIVED, the undersigned, TYSON RECEIVABLES
CORPORATION, a Delaware corporation (the "Maker"), hereby promises to pay to the
order of Tyson Foods, Inc., a Delaware corporation (the "Payee"), as Agent for
the Sellers under the Receivables Purchase Agreement referred to below, on
_________, ____ or earlier as provided for in the Receivables Purchase Agreement
dated as of the date hereof between the Maker, the Payee and the Sellers (as
such agreement may from time to time be amended, supplemented or otherwise
modified and in effect, the "Receivables Purchase Agreement"), the aggregate
unpaid principal amount of all Advances to the Maker from the Sellers pursuant
to the terms of the Receivables Purchase Agreement, in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date thereof on the principal amount hereof from the date of this Note
continuing until such principal balance shall be paid in full, in like funds, at
an office designated by the Payee. Accrued and unpaid interest shall be payable
in arrears on the last Business Day of each calendar month (each day, an
"Interest Payment Date").

                Interest shall be payable at the initial rate of 8.50% per
annum, adjusted monthly on each Interest Payment Date, for the month following
such Interest Payment Date, to the sum of Prime Rate then in effect plus 2.00%.
With respect to any Interest Payment Date, the "Prime Rate" shall be the prime
rate as reported in The Wall Street Journal on such Interest Payment Date (or,
if The Wall Street Journal is not published on such Interest Payment Date, the
Business Day next succeeding such Interest Payment Date on which The Wall Street
Journal is published.) If The Wall Street Journal shall no longer be published
or if it shall cease to report a prime rate, the "Prime Rate" shall be the rate
publicly announced by The Chase Manhattan Bank, New York Branch, on such
Interest Payment Date as its base commercial lending rate. If any Interest
Payment Date shall not be a Business Day, then such Interest Payment Date shall
be deemed to occur on the next following Business Day, but no additional
interest shall be payable. A "Business Day" means any day that is not a
Saturday, Sunday or other day on which commercial banks in New York, New York
are required or authorized by law to be closed.

                The undersigned, for itself and its legal representatives,
successors and assigns, and any others who may at any time become liable for
payment hereunder, hereby (a) consents to any and all extensions of time,
renewals, waivers, or modifications, if any, that may be granted or consented to
by the Payee with regard to the time of payment hereunder or any other
provisions hereof.

                The Maker hereby waives diligence, presentment, demand, protest,
notice of dishonor and notice of nonpayment. The non-exercise by the holder
hereof of any of its rights, powers or remedies hereunder or thereafter
available in law, in equity, by statute or otherwise in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

                All borrowings evidenced by this Subordinated Note and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedule
attached hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such a notation shall not in any
manner affect the obligation of the Maker to make payments of principal and
interest in accordance with the terms of this Subordinated Note and the
Receivables Purchase Agreement.

                The Maker shall have the right, subject to the limitations set
forth in the Receivables Purchase Agreement, to reborrow Advances made to it
without penalty or premium.

                This Note may be prepaid in full, or from time to time in part,
at any time. All payments received under this Note shall be applied first to
accrued interest and the remainder, if any, to the principal amount hereunder.

                This Subordinated Note is the Subordinated Note referred to in
the Receivables Purchase Agreement, which, among other things, contains
provisions for the subordination of this Subordinated Note to the rights of
certain parties under the Receivables Transfer Agreement, all upon the terms and
conditions specified therein and as specified on Schedule II to this
Subordinated Note. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in, or incorporated by
reference into, the Receivables Purchase Agreement.

                This Subordinated Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

                IN WITNESS WHEREOF, the Maker has caused this Note to be signed
in its corporate name by the officer thereunto duly authorized, and to be dated
as of the date first above written.





TYSON RECEIVABLES CORPORATION

 

By:                                                                  

Name:

Title:



                (a)        Breach of Representation or Warranty. If any
Receivable which has been sold by any Seller hereunder and which has been
reported by such Seller as an Eligible Receivable to the Collection Agent in the
reports of such Seller delivered pursuant to Section 3.03 shall have failed to
meet the conditions set forth in the definition of Eligible Receivable on the
date of such report or if, on any day, any representation or warranty made
herein in respect of such Receivable shall no longer be true in any material
respect, such Seller shall be deemed to have received on the date of such report
or such day, as applicable, a Collection of such Receivable in full and shall on
such day pay to the Purchaser an amount equal to the aggregate Outstanding
Balance of such Receivable.

                (b)        Reconveyance Under Certain Circumstances. Each Seller
agrees that, in the event of a breach of any of the representations and
warranties set forth in Sections 4.01(d), (h), (j), (k), (l), (n), (o), and (p),
with respect to any Receivable which has been sold hereunder, such Seller agrees
to accept the reconveyance of such Receivable upon receipt by such Seller of
notice given in writing by the Purchaser and such Seller's failure to cure such
breach within fifteen (15) days (or, in the case of Section 4.01(d) or (k),
within one (1) Business Day) after receipt of such notice. In the event of a
reconveyance under this Section 6.01(b), the Seller shall pay to the Purchaser
in immediately available funds on such 15th day (or such Business Day, if
applicable) an amount equal to the Outstanding Balance of any such Receivable.

254

--------------------------------------------------------------------------------

 

                Section 6.02  Dilutions, Etc. Each Seller agrees that if on any
Business Day the Outstanding Balance of a Receivable, an interest in which has
been sold by such Seller hereunder, is either (x) reduced as a result of
defective, rejected or returned goods or other dilution factor, any billing
adjustment or other adjustment, or (y) reduced or canceled as a result of (i) a
setoff or dispute in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction), or
(ii) any action by any Federal or state taxing authority or as a result of the
payment by any Obligor of any portion of a Receivable constituting a tax or
governmental fee or charge to any Person other than the Purchaser, then such
Seller shall be deemed to have received on such day a collection of such
Receivable in the amount of such reduction, cancellation or payment made by the
Obligor and shall on such day pay to the Purchaser an amount equal to such
reduction or cancellation on the last Business Day of the calendar month in
which such reduction or cancellation occurred.

 

ARTICLE VII

Conditions Precedent

                Section 7.01  Conditions Precedent. The obligations of the
Purchaser to purchase the Receivables on the Closing Date and on any Business
Day on which Receivables are sold hereunder shall be subject to the satisfaction
of the following conditions:

                (a)        All representations and warranties of the Sellers
contained in this Agreement shall be true and correct on the Closing Date and on
the applicable Business Day of sale, with the same effect as though such
representations and warranties had been made on such date;

                (b)        All information concerning the Receivables provided
to the Purchaser shall be true and correct in all material respects as of the
Closing Date, in the case of any Receivables sold on the Closing Date, or the
date such Receivables are created, in the case of any Receivables created after
the Closing Date and sold by the Sellers to the Purchaser on a subsequent
Business Day;

                (c)        Each of the Sellers shall have substantially
performed all other obligations required to be performed by the provisions of
this Agreement and the other Transaction Documents to which it is a party;

                (d)        The Sellers shall have either filed or caused to be
filed the financing statement(s) required to be filed pursuant to Section
2.01(b);

                (e)        On the Closing Date, all corporate and legal
proceedings, and all instruments in connection with the transactions
contemplated by this Agreement and the other Transaction Documents shall be
satisfactory in form and substance to the Purchaser, and the Purchaser shall
have received from the Sellers copies of all documents (including, without
limitation, records of corporate proceedings) relevant to the transactions
herein contemplated as the Purchaser may reasonably have requested;

255

--------------------------------------------------------------------------------

 

                (f)        On the Closing Date, the Sellers shall deliver to the
Purchaser and the Administrative Agent a statement of the aggregate Outstanding
Balance of the Receivables in existence as of the close of business on the
second Business Day prior to the Closing Date; and

                (g)        the Purchase Termination Date shall not have
occurred.



                Section 7.02  Conditions Precedent to the Addition of a Seller.
The obligation of the Purchaser to purchase Receivables and Related Security
hereunder from a Subsidiary of Tyson requested to be an additional Seller
pursuant to Section 9.13 is subject to the conditions precedent that the
Purchaser shall have received the following items on or before the date
designated for the addition of such Seller (the "Seller Addition Date") and in
form and substance satisfactory to the Purchaser:

                (a)        Additional Seller Supplement. An Additional Seller
Supplement substantially in the form of Exhibit B attached hereto (with a copy
for the Administrative Agent and each Funding Agent) duly executed and delivered
by such Seller;

                (b)        Secretary's Certificate. A certificate of the
Secretary or an Assistant Secretary of such Seller, dated the related Seller
Addition Date, and certifying (i) that attached thereto is a true and complete
copy of the by-laws (or similar organizational documents) of such Seller, as in
effect on the Seller Addition Date and at all times since a date prior to the
date of the resolutions described in clause (ii) below, (ii) that attached
thereto is a true and complete copy of the resolutions, in form and substance
reasonably satisfactory to the Purchaser, of the Board of Directors (or other
governing body or Person) of such Seller or committees thereof authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated hereby and
thereby, and that such resolutions have not been amended, modified, revoked or
rescinded and are in full force and effect, (iii) that the articles of
incorporation (or similar organizational documents) of such Seller have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing (or its equivalent) furnished pursuant to subsection (e) below and
(iv) as to the incumbency and specimen signature of each officer executing the
Additional Seller Supplement and any other Transaction Documents or any other
document delivered in connection therewith on behalf of such Seller (on which
certificates the Purchaser may conclusively rely until such time as the
Purchaser shall receive from such Seller a revised certificate with respect to
such Seller meeting the requirements of this subsection (b));

                (c)        Officer's Certificate. A Certificate of a Responsible
Officer of Tyson, dated the related Seller Addition Date, and certifying such
Seller is in the same or a related line of business as the existing Sellers as
of the related Seller Addition Date;

                (d)        Corporate Documents. The organizational documents,
including all amendments thereto, of such Seller, certified as of a recent date
by the Secretary of State or other appropriate authority of the state of
incorporation, as the case may be;

                (e)        Good Standing Certificates. Certificates of
compliance, of status or of good standing, dated as of a recent date, from the
Secretary of State or other appropriate authority of such jurisdiction, with
respect to such Seller in each State where the ownership, lease or operation of
property or the conduct of business requires it to qualify as a foreign
corporation, except where the failure to so qualify would not have a Material
Adverse Effect;

256

--------------------------------------------------------------------------------

 

                (f)        Consents, Licenses, Approvals, Etc. A certificate
dated the related Seller Addition Date of a Responsible Officer of such Seller
either (i) attaching copies of all consents (including, without limitation,
consents under loan agreements and indentures to which any Seller or its
Affiliates are parties), licenses and approvals required in connection with the
execution, delivery and performance by such Seller of the Additional Seller
Supplement and the validity and enforceability of the Additional Seller
Supplement against such Seller, and such consents, licenses and approvals shall
be in full force and effect or (ii) stating that no such consents, licenses and
approvals are so required;

                (g)        No Litigation. Confirmation that there is no pending
or, to its knowledge after due inquiry, threatened action or proceeding
affecting such Seller or any of its Subsidiaries before any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect;

                (h)        Lockboxes. A Lockbox Account with respect to
Receivables to be sold by such Seller shall have been established in the name of
the Purchaser, each invoice issued to an Obligor on and after the related Seller
Addition Date shall indicate that payments in respect of its Receivable shall be
made by such Obligor to a Lockbox Account or by wire transfer or other
electronic payment to a Lockbox Account or the Collection Account and the
Collection Agent shall have delivered with respect to each Lockbox Account a
Lockbox Agreement signed by the Purchaser, the Administrative Agent and the
applicable Lockbox Bank;

                (i)        UCC Certificate; UCC Financing Statements. Executed
copies of such proper financing statements (or other similar instruments), filed
and recorded at such Seller's expense prior to the related Seller Addition Date,
naming such Seller as the seller and the Purchaser as the purchaser of the
Receivables and the Related Security, in proper form for filing in each
jurisdiction in which the Purchaser (or any of its assignees) deems it necessary
or desirable to perfect the Purchaser's ownership interest in all Receivables
and Related Security under the UCC or any comparable law of such jurisdiction;

                (j)        UCC Searches. Written search reports, listing all
effective financing statements (or other similar instruments) that name such
Seller as debtor or assignor and that are filed in the jurisdictions in which
filings were made pursuant to subsection (i) above and in any other
jurisdictions that the Purchaser (or any of its assignees) determines are
necessary or appropriate, together with copies of such financing statements
(none of which, except for those described in subsection (i) above, shall cover
any Receivables or Related Security), and tax and judgment lien searches showing
no liens that are not permitted by the Transaction Documents;

                (k)        List of Obligors. A microfiche, typed or printed list
or other tangible evidence reasonably acceptable to the Purchaser showing, as of
a date acceptable to the Purchaser prior to the related Seller Addition Date,
the Obligors whose Receivables are to be transferred to the Purchaser and the
balance of the Receivables with respect to each such Obligor as of such date;

257

--------------------------------------------------------------------------------

 

                (l)        Back-up Servicing Arrangements. Evidence that such
Seller maintains disaster recovery systems or back-up computer or other
information management systems that, in the Purchaser's, the Administrative
Agent's and each Funding Agent's reasonable judgment, are sufficient to protect
such Seller's business against material interruption or loss or destruction of
its primary computer and information management systems;

                (m)        Systems. Evidence, reasonably satisfactory to the
Purchaser, the Administrative Agent and each Funding Agent, that such additional
Seller's systems, procedures and record keeping relating to the Receivables
remain in all material respects sufficient and satisfactory in order to permit
the purchase and administration of the Receivables in accordance with the terms
and intent of this Agreement;

                (n)        Opinions. The Purchaser shall have received (i) legal
opinions on behalf of such Seller as to general corporate matters (including an
opinion as to the perfection and priority of the Purchaser's interest in the
Receivables) and (ii) a certificate from a Responsible Officer of such Seller
stating that the Specified Bankruptcy Opinion Provisions are also true and
correct as to such Seller as of the Seller Addition Date, all in form and
substance reasonably satisfactory to the Administrative Agent and the Funding
Agents; and

                (o)        Other. Such other approvals or documents as the
Purchaser (or any of its assignees) may reasonably request from such additional
Seller, including, but not limited to, a pro-forma Weekly Report and Settlement
Statement incorporating the receivables data of such additional Seller.

 

ARTICLE VIII

Term and Termination

                Section 8.01  Term. This Agreement shall commence as of the
first day on which all of the conditions precedent as set out in Section 7.01
have been satisfied and shall continue in full force and effect until the
earlier of (i) the date designated by the Purchaser or the Sellers as the
Purchase Termination Date at any time following ten (10) days' written notice to
the other (with a copy thereof to the Administrative Agent), (ii) the date on
which the Administrative Agent, on behalf of the CP Conduit Purchasers, the
Funding Agents and the Committed Purchasers, declares a Termination Event
pursuant to the Receivables Transfer Agreement, (iii) upon the occurrence of an
Event of Bankruptcy with respect to either the Purchaser or any of the Sellers
or (iv) the date on which either the Purchaser or any of the Sellers becomes
unable for any reason to purchase or repurchase, respectively, any Receivable in
accordance with the provisions of this Agreement or defaults on its obligations
hereunder, which default continues unremedied for more than ten (10) days after
written notice to the defaulting party (any such date being a "Purchase
Termination Date"); provided, however, that the termination of this Agreement
pursuant to this Section 8.01 hereof shall not discharge any Person from any
obligations incurred prior to such termination or any obligations under Articles
V or VI with respect to Receivables arising prior to such termination,
including, without limitation, any obligations to make any payments with respect
to any Receivable sold prior to such termination.

258

--------------------------------------------------------------------------------

 

                Section 8.02  Effect of Termination. Following the termination
of this Agreement pursuant to Section 8.01, the Sellers shall not sell, and the
Purchaser shall not purchase, any Receivables. No termination, rejection or
failure to assume the executory obligations of this Agreement in any Event of
Bankruptcy with respect to the Sellers or the Purchaser shall be deemed to
impair or affect the obligations pertaining to any executed sale or executed
obligations, including, without limitation, pre-termination breaches of
representations and warranties by the Sellers or the Purchaser. Without limiting
the foregoing, prior to termination, the failure of the Sellers to deliver
computer records of Receivables or any reports regarding the Receivables shall
not render such transfer or obligation executory, nor shall the continued duties
of the parties pursuant to this Agreement render an executed sale executory.

                Section 8.03  Termination of Sellers and Seller Divisions. (a)
Tyson hereby covenants and agrees with the Purchaser that Tyson shall not permit
any Seller at any time to cease to be a wholly-owned Subsidiary of Tyson, except
as provided in the following paragraph (b).

                (b)        If Tyson wishes to permit any Seller to cease to be a
wholly-owned Subsidiary of Tyson or terminate the sales of Receivables hereunder
by any Seller or Seller Division, then Tyson shall submit a request (a "Seller
Termination Request") to such effect in writing to the Purchaser, which request
shall be accompanied by a certificate prepared by a Responsible Officer of the
Collection Agent indicating the Purchased Receivables Percentage applicable to
such Seller (or Seller Division) as of the date of submission of such request
(the "Seller Termination Request Date"). Subject to the terms and provisions
hereof and of the Receivables Transfer Agreement, the relevant Seller (or Seller
Division) shall be terminated as a Seller (or Seller Division) hereunder
immediately upon the consummation of the transaction in connection with which
such Seller ceases to be a wholly-owned Subsidiary of Tyson or in the case of a
Seller Division upon the satisfaction of any applicable conditions in the
Receivables Transfer Agreement. From and after the date any such Seller (or
Seller Division) is terminated as a Seller (or Seller Division) pursuant to this
subsection, the Seller (or Seller Division) shall cease selling, and the
Purchaser shall cease buying, Receivables and Related Security from such Seller
(or Seller Division) and a Purchase Termination Date shall be deemed to have
occurred, but only with respect to such Seller (or Seller Division).

                (c)        A terminated Seller (or Seller Division) shall have
no further obligation under any Transaction Document, other than pursuant to
Sections 5.01(q), 6.01 and 6.02 of this Agreement, with respect to Receivables
previously sold by it to the Purchaser.

 

ARTICLE IX

Miscellaneous Provisions

                Section 9.01  Amendments, Etc. This Agreement and the rights and
obligations of the parties hereunder may not be amended, supplemented, waived or
otherwise modified and no consent to any such amendment, supplement, waiver or
modification may be given except in an instrument in writing signed by the
Purchaser and the Sellers and consented to in writing by the Administrative
Agent (with the consent of the Required Committed Purchasers). Any reconveyance
executed in accordance with Section 5.01(q), 6.01 or 6.02 hereof shall not be
considered an amendment or modification to this Agreement.

259

--------------------------------------------------------------------------------

 

                Section 9.02  Governing Law; Submission to Jurisdiction.

                (a)        This Agreement shall be governed by and construed in
accordance with the laws of the State of New York except to the extent that the
validity or perfection of the Purchaser's ownership of or security interest in
the Receivables, or remedies hereunder in respect thereof, are governed by the
laws of a jurisdiction other than the State of New York.

                (b)        The parties hereto hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to this agreement
or the transactions contemplated hereby. Each party hereto hereby irrevocably
waives, to the fullest extent it may effectively do so, any objection which it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Nothing in this Section 9.02
shall affect the right of the Purchaser to bring any other action or proceeding
against any of the Sellers or its property in the courts of other jurisdictions.

                Section 9.03  Notices. (a) All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered at or mailed by registered mail, return
receipt requested, or telecopied to:

(a) in the case of the Purchaser:

Tyson Receivables Corporation
c/o Tyson Foods, Inc.
2210 Oaklawn Drive
Springdale, AR 72762
Attention: Treasurer
Telephone: 501-290-4194
Telecopy: 501-290-4061



with a copy to:



Tyson Foods, Inc.
2210 Oaklawn Drive
Springdale, AR 72762
Attention: General Counsel
Telephone: 501-290-7023
Telecopy: 501-290-7967

260

--------------------------------------------------------------------------------

 

(b) in the case of the Sellers to the address set forth on Schedule I, with a
copy to:



Tyson Foods, Inc.
2210 Oaklawn Drive
Springdale, AR 72762
Attention: General Counsel
Telephone: 501-290-7023
Telecopy: 501-290-7967



and



The Chase Manhattan Bank, as Administrative Agent
450 West 33 Street
15th Floor
New York, NY 10001
Attention: Lara Graff
Telephone: (212) 946-3748
Telecopy: (212) 946-8098



or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party.



(b) Notices and communications by facsimile shall be effective upon receipt.



                Section 9.04  Severability of Provisions. If any one or more of
the covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions,
or terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

                Section 9.05  Assignment. This Agreement may not be assigned by
the parties hereto, except that the Purchaser may assign its rights hereunder
pursuant to the Receivables Transfer Agreement to the Administrative Agent for
the benefit of the CP Conduit Purchasers, the Funding Agents and the Committed
Purchasers as security for the Purchaser's repayment obligations under the
Receivables Transfer Agreement and the Asset Purchase Agreement. The Purchaser
hereby notifies the Sellers, and the Sellers hereby acknowledge and agree, that
the Purchaser, pursuant to the Receivables Transfer Agreement, has assigned its
rights (but not its obligations) hereunder to the Administrative Agent for the
benefit of the CP Conduit Purchasers and the Committed Purchasers and that the
representations, warranties, covenants and agreements of the Sellers contained
in this Agreement and the rights, powers and remedies of the Purchaser under
this Agreement are intended to benefit the CP Conduit Purchasers and the
Committed Purchasers and will be directly enforceable by the Administrative
Agent on their behalf. All rights, powers and remedies of the Purchaser
hereunder may be exercised by the Administrative Agent to the extent of its
rights hereunder and under the other Transaction Documents.

261

--------------------------------------------------------------------------------

 

                Section 9.06  Further Assurances. The Purchaser and the Sellers
agree to do and perform, from time to time, any and all acts and to execute any
and all further instruments required or reasonably requested by the other party
more fully to effect the purposes of this Agreement and the other Transaction
Documents, including, without limitation, the execution of any financing
statements or continuation statements or equivalent documents relating to the
Receivables for filing under the provisions of the Relevant UCC or other laws of
any applicable jurisdiction.

                Section 9.07  No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Purchaser, the Sellers
or the Administrative Agent, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privilege provided by law.

                Section 9.08  Counterparts. (a) This Agreement may be executed
in two or more counterparts thereof (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

                (b)        Delivery of an executed counterpart of a signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

                Section 9.09  Binding Effect; Third-Party Beneficiaries. This
Agreement and the other Transaction Documents will inure to the benefit of and
be binding upon the parties hereto and their respective successors, transferees
and permitted assigns. The CP Conduit Purchasers, the Funding Agents, Committed
Purchasers and the Administrative Agent are each intended by the parties hereto
to be third-party beneficiaries of this Agreement.

                Section 9.10  Merger and Integration. Except as specifically
stated otherwise herein, this Agreement and the other Transaction Documents set
forth the entire understanding of the parties relating to the subject matter
hereof, and all prior understandings, written or oral, are superseded by this
Agreement and the other Transaction Documents.

                Section 9.11  Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

                Section 9.12  Exhibits. The schedules and exhibits referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

                Section 9.13  Addition of Sellers. Subject to the terms and
conditions hereof, from time to time one or more wholly-owned direct or indirect
Subsidiaries of Tyson may become additional Seller parties hereto. If any such
Subsidiary wishes to become an additional Seller, Tyson shall submit a request
to such effect in writing to the Purchaser, the Administrative Agent, the
Funding Agents and each Rating Agency. If Tyson, the Purchaser, the
Administrative Agent, each Funding Agent and each Rating Agency shall have
agreed to any such request (such consent not to be unreasonably withheld or
delayed from the date such request is received and such consent of each Funding
Agent being obtained by the Administrative Agent), such whollyowned Subsidiary
shall become an additional Seller party hereto on the related Seller Addition
Date upon satisfaction of the conditions set forth in Section 7.02.

262

--------------------------------------------------------------------------------

 

        Section 9.14  Confidentiality. (a) Each of Tyson, the Sellers and the
Purchaser shall maintain, and shall cause each officer, employee and agent of
itself and its Affiliates to maintain, the confidentiality of this Agreement,
the other Transaction Documents and all other confidential proprietary
information with respect to the other parties and each of their respective
businesses obtained by them in connection with the structuring, negotiation and
execution of the transactions contemplated herein and in the other Transaction
Documents, except for information that has become publicly available or
information disclosed (i) to legal counsel, accountants and other professional
advisors to the parties and their Affiliates, (ii) as required by law,
regulation or legal process (including in connection with any registration
Statement or other filing made with the SEC); or (iii) in connection with any
legal or regulatory proceeding to which the parties or any of their Affiliates
is subject. Each of the parties hereby consents to the disclosure of any
nonpublic information with respect to it received by any CP Conduit Purchaser,
any Committed Purchaser, any Funding Agent or the Administrative Agent to (i)
any of the CP Conduit Purchasers, Committed Purchasers, Funding Agents or the
Administrative Agent, (ii) any nationally recognized rating agency providing a
rating or proposing to provide a rating to the CP Conduit Purchasers' Commercial
Paper, (iii) any placement agent which proposes to offer and sell the CP Conduit
Purchasers' Commercial Paper, (iv) any provider of the CP Conduit Purchasers'
program-wide liquidity or credit support facilities, (v) any potential Committed
Purchaser or (vi) any Participant or potential Participant; provided, however,
that no disclosure shall be made pursuant to clause (iv), (v) or (vi) unless the
potential recipient of such information shall have entered into a
confidentiality undertaking satisfactory to the Transferor and the
Administrative Agent.

                (b) Each of the parties hereto shall maintain, and shall cause
each officer, employee and agent of itself and its Affiliates to maintain, the
confidentiality of the Transaction Documents and all other confidential
proprietary information with respect to the CP Conduit Purchasers, the Committed
Purchasers, the Funding Agents and the Administrative Agent and each of their
respective businesses obtained by them in connection with the structuring,
negotiation and execution of the transactions contemplated herein and in the
other Transaction Documents, except for information that has become publicly
available or information disclosed (i) to legal counsel, accountants and other
professional advisors to the parties and their Affiliates, (ii) as required by
law, regulation or legal process (including in connection with any registration
Statement or other filing made with the SEC) or (iii) in connection with any
legal or regulatory proceeding to which the parties or any of their Affiliates
is subject.

                Section 9.15  No Bankruptcy Petition Against the Purchaser. Each
of Tyson, the Collection Agent, each Seller and the Guarantor hereby covenants
and agrees that, prior to the date which is one year and one day after the
payment in full of all outstanding Commercial Paper or other indebtedness of the
CP Conduit Purchasers, it will not institute against, or join any other Person
in instituting against, the Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

263

--------------------------------------------------------------------------------

 

                Section 9.16  Waiver of Jury Trial. Each of the parties hereto
hereby waives any right to have a jury participate in resolving any dispute,
whether sounding in contract, tort or otherwise among any of them arising out
of, connected with, relating to or incidental to the relationship between them
in connection with this Agreement or the other Transaction Documents.

264

--------------------------------------------------------------------------------

 



                IN WITNESS WHEREOF, the Purchaser and the Sellers each have
caused this Receivables Purchase Agreement to be duly executed by their
respective officers as of the day and year first above written.



TYSON FOODS, INC.

 

By:                                                                       

Name:Steve Hankins

Title:Executive Vice President and

Chief Financial Officer

   

As Purchaser:

 

TYSON RECEIVABLES CORPORATION

 

By:                                                                       

Name:Steve Hankins

Title:Executive Vice President and

Chief Financial Officer

265

--------------------------------------------------------------------------------





As Sellers:

 

TYSON FOODS, INC.

TYSON MEXICAN ORIGINAL, INC.

TYSON SALES AND DISTRIBUTION, INC.

WORLD RESOURCE, INC.

CONTINENTAL DELI FOODS, INC.

DFG FOODS, L.L.C.

DOSKOCIL FOOD SERVICE COMPANY, L.L.C.

IBP, INC.

IOWA HAM CANNING, INC.

JAC PAC FOODS LTD.

SPECIALTY BRANDS, INC.

SUPREME PROCESSED FOODS, INC.

THE BRUSS COMPANY

THE IBP FOODS CO.

ZEMCO INDUSTRIES, INC.

   

By:                                                                 

Name: Dennis Leatherby

Title: Treasurer

 



266

--------------------------------------------------------------------------------

 



INTERNATIONAL TRADING COMPANY,

LTD., by Houston Processing II, Inc., its general

partner

   

By:                                                                              

Dennis Leatherby, Treasurer

Houston Processing II, Inc.

 

KPR HOLDINGS, L.P., by Jos. Copperfield &

Sons, Inc., its general partner

 

By:                                                                              

Dennis Leatherby, Treasurer

Jos. Copperfield & Sons, Inc.

 

TNT CRUST, LIMITED PARTNERSHIP, by

Doskocil Food Service Company, L.L.C., its

general partner

 

By:                                                                              

Dennis Leatherby, Treasurer

Doskocil Food Service Company, L.L.C.

 

WRIGHT BRAND FOODS, LTD., by KH General,

Inc., its general partner

 

By:                                                                              

Dennis Leatherby, Treasurer

KH General, Inc.



267

--------------------------------------------------------------------------------

 



Acknowledged and agreed as
of the date first above written:





THE CHASE MANHATTAN BANK, as Administrative Agent
for the benefit of the several CP Conduit Purchasers, Funding Agents and the
Committed
Purchasers



 

By:                                                      
Name:    Lara Graff
Title:    Vice President

268

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF SUBORDINATED NOTE

_________, 2001

                FOR VALUE RECEIVED, the undersigned, TYSON RECEIVABLES
CORPORATION, a Delaware corporation (the "Maker"), hereby promises to pay to the
order of Tyson Foods, Inc., a Delaware corporation (the "Payee"), as Agent for
the Sellers under the Receivables Purchase Agreement referred to below, on
_________, ____ or earlier as provided for in the Receivables Purchase Agreement
dated as of the date hereof between the Maker, the Payee and the Sellers (as
such agreement may from time to time be amended, supplemented or otherwise
modified and in effect, the "Receivables Purchase Agreement"), the aggregate
unpaid principal amount of all Advances to the Maker from the Sellers pursuant
to the terms of the Receivables Purchase Agreement, in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date thereof on the principal amount hereof from the date of this Note
continuing until such principal balance shall be paid in full, in like funds, at
an office designated by the Payee. Accrued and unpaid interest shall be payable
in arrears on the last Business Day of each calendar month (each day, an
"Interest Payment Date").

                Interest shall be payable at the initial rate of 8.50% per
annum, adjusted monthly on each Interest Payment Date, for the month following
such Interest Payment Date, to the sum of Prime Rate then in effect plus 2.00%.
With respect to any Interest Payment Date, the "Prime Rate" shall be the prime
rate as reported in The Wall Street Journal on such Interest Payment Date (or,
if The Wall Street Journal is not published on such Interest Payment Date, the
Business Day next succeeding such Interest Payment Date on which The Wall Street
Journal is published.) If The Wall Street Journal shall no longer be published
or if it shall cease to report a prime rate, the "Prime Rate" shall be the rate
publicly announced by The Chase Manhattan Bank, New York Branch, on such
Interest Payment Date as its base commercial lending rate. If any Interest
Payment Date shall not be a Business Day, then such Interest Payment Date shall
be deemed to occur on the next following Business Day, but no additional
interest shall be payable. A "Business Day" means any day that is not a
Saturday, Sunday or other day on which commercial banks in New York, New York
are required or authorized by law to be closed.

                The undersigned, for itself and its legal representatives,
successors and assigns, and any others who may at any time become liable for
payment hereunder, hereby (a) consents to any and all extensions of time,
renewals, waivers, or modifications, if any, that may be granted or consented to
by the Payee with regard to the time of payment hereunder or any other
provisions hereof.

                The Maker hereby waives diligence, presentment, demand, protest,
notice of dishonor and notice of nonpayment. The non-exercise by the holder
hereof of any of its rights, powers or remedies hereunder or thereafter
available in law, in equity, by statute or otherwise in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

                All borrowings evidenced by this Subordinated Note and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedule
attached hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such a notation shall not in any
manner affect the obligation of the Maker to make payments of principal and
interest in accordance with the terms of this Subordinated Note and the
Receivables Purchase Agreement.

269

--------------------------------------------------------------------------------

 

                The Maker shall have the right, subject to the limitations set
forth in the Receivables Purchase Agreement, to reborrow Advances made to it
without penalty or premium.

                This Note may be prepaid in full, or from time to time in part,
at any time. All payments received under this Note shall be applied first to
accrued interest and the remainder, if any, to the principal amount hereunder.

                This Subordinated Note is the Subordinated Note referred to in
the Receivables Purchase Agreement, which, among other things, contains
provisions for the subordination of this Subordinated Note to the rights of
certain parties under the Receivables Transfer Agreement, all upon the terms and
conditions specified therein and as specified on Schedule II to this
Subordinated Note. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in, or incorporated by
reference into, the Receivables Purchase Agreement.

                This Subordinated Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

                IN WITNESS WHEREOF, the Maker has caused this Note to be signed
in its corporate name by the officer thereunto duly authorized, and to be dated
as of the date first above written.





TYSON RECEIVABLES CORPORATION

 

By:                                                                  

Name:

Title:



270

--------------------------------------------------------------------------------